DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 7/1/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Claims 1-5, 11-13, 15-17, 24, 46, 47, 49, and 52-56 are pending.
Claims 49, 52-56 remain withdrawn for being drawn to non-elected inventions (i.e., Groups 2-3) for the reasons of record at pg. 2 of the office action of 1/5/2022.
Claims 1-5, 11-13, 15-17, 24 and 46-47 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 7/1/2022 has been considered.
Response to Arguments
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 1-4, 15-17, 24 and 46-47 under 35 U.S.C. 102(a)(1) as being anticipated by Lancer et al. (IDS, US Pub. No. 2017/0095563) is withdrawn in view of applicant’s arguments that Lancer et al. do not teach a ceramide that comprises a short chain fatty acid (C1-C3) as a delivery agent. Applicant’s arguments have been fully considered and they are persuasive.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 11-13, 15-17, 24 and 46-47 under 35 U.S.C. 103 as being unpatentable over Lancer et al. (IDS, US Pub. No. 2017/0095563) in view of Pohl et at (IDS, Mol. Membrane Biol. 26: 194-204, 2009) is withdrawn in view of applicants’ arguments and presenting references Ahn et al (see IDS dated 7/1/22), Zhu et al. (IDS dated 7/1/2022) wherein both references reveal that C2-ceramides kill different types of cancer cells and therefore, one skill in the art would not have used C2- in a drug delivery device and because Sueyoshi (IDS dated 7/1/2022) demonstrate that sphingolipids not having a fatty acid chain induce cell apoptosis in neuroblastoma cells. Therefore, the rejection is withdrawn.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Lancer et al. (US Pub. No. 2017/0095563) in view of Pohl et at (IDS, Mol. Membrane Biol. 26: 194-204, 2009) as applied to claims 1-4, 11-13, 15-17, 24, and 46-47 above, and further in view of Pagano et al (US Pub. No. 2008/0064645) is withdrawn because Lancer et al do not teach a delivery vehicle comprising a short chain fatty acid (C1-C3) and as explained above.
EXAMINER’S COMMENT
Rejoinder of first method Group with allowed product 
Applicants’ election of Group 1 on 11/18/21 was treated as election without traverse (MPEP § 818.01(a)) (see Office action of 1/5/22).
Claims 1-5, 11-13, 15-17, 24 and 46-47 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 49, 52 and 55-56, previously restricted as Group (see Restriction/Election of 8/18/21), directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 53 and 54, directed to the invention(s) of Group 3, require all the limitations of an allowable product claim, and requires further examination under 35 US 112(a), NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 1 and 2 as set forth in the Office action mailed on 8/18/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 53-54 are cancelled.
Conclusion
Claims 1-5, 11-13, 15-17, 24, 46-47, 49, 52 and 55-56 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646